Citation Nr: 1704544	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-30 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sinus disorder. 

3.  Entitlement to service connection for diabetes, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims require additional development prior to adjudication by the Board. 

Although the RO requested the Veteran's complete service treatment records in July 2014, it appears that only a duplicate of the personnel file which was previously associated with the record was obtained.  The Board notes that subsequent to a June 1985 request for verification of service and the physical exams at induction and discharge, personnel records which include a November 1973 enlistment examination were obtained.  To date, no further service treatment records have been associated with the record.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Additional efforts to obtain complete copies of the Veteran's service treatment records should be undertaken.

The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

With regard to his hypertension and sinus disorder, the Board finds that a VA examinations assessing whether the Veteran has hypertension and/or a sinus disorder that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board notes that the Veteran has been diagnosed with hypertension as early as 1996.  See VA treatment records received in August 2012.  Private medical records dated in August 2009 reflect a medical history of chronic sinusitis.  VA treatment records dated in December 2010 also reflect an assessment of sinusitis.  As such, the Board finds that the first McLendon element has been satisfied.

Regarding the second and third McLendon elements, the Board again notes that the Veteran's service treatment records are not available.  The Veteran stated that his hypertension is due to stress incurred while in active duty.  See January 2011 statement.  He further reported that when on sick call, the medic would make comments about his blood pressure being elevated.  See January 2012 statement.  Also, the Veteran has reported experiencing recurrent sinus symptoms since service, during which he was in the mountainous, wet areas of Washington State and Germany.  See November 2012 VA Form 9.

The Board notes that a veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service; McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006).  Further, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, id. 

The Board has carefully considered the heightened duty to assist in cases where service records are unavailable due to no fault on the part of the Veteran.  In light of the heightened duty, and with consideration of the Court's holding in McLendon, the Board finds that a VA examination is warranted to secure a medical opinion to assist the Veteran with the development of the evidence in this case.  38 U.S.C.A. § 5103A (d).  The Veteran has competently testified that he experienced stress and sinus problems during military service and has experienced sinus symptomatology since then.  Accordingly, remand is required to obtain a VA examination and medical opinion regarding the etiology of his current hypertension and sinus disorder.

Regarding the Veteran's claimed diabetes, he claims that it is caused by his hypertension.  See January 2011 statement.  Thus, the claim for diabetes is inextricably intertwined with the claim for service connection for hypertension being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the diabetes claim is deferred until adjudication of the other remanded claims.

On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  The most recent VA treatment records are dated in October 2012.  

Accordingly, the case is REMANDED for the following actions:

1.  Make an additional attempt to obtain the Veteran's service treatment records, from the service department or appropriate records depository.  Ensure that the records request contains all proper identifying information for the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain outstanding VA treatment records dated from October 2012 to the present.

3.  Then, schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a)  whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service; 

b)  if it is determined that the Veteran's hypertension was at least as likely as not incurred in or is otherwise related to service, the examiner should opine whether the Veteran's diabetes mellitus is at least as likely as not due to, or has been permanently aggravated, by his hypertension.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current sinus disorder(s).  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should provide the following:

a)  List all current diagnoses pertaining to the Veteran's sinuses.

b)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current sinus disorder had its origin in service or is in any way related to the Veteran's service, to include his report of being in high altitude areas.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

5.  Then readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




